Citation Nr: 1519362	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  11-15 121	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In an August 2014 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the Court and in an Order dated in February 2015, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board concludes that additional development must be undertaken before a decision can be reached in this matter.  In his April 2010 notice of disagreement, the Veteran contended that he has hepatitis C as the result of vaccinations he received during service.  He stated that the area where he was vaccinated was unsanitary and he soon became deathly sick with a very high temperature.  The Veteran reported that a medical person on a tug boat thought he was showing symptoms of hepatitis.

The Veteran's service treatment records do not contain findings or diagnoses of hepatitis.  His records do contain documentation that he received several vaccinations while in service.  Importantly, although a March 2009 VA treatment record contains a notation of past medical history of hepatitis C, it is unclear whether the Veteran has a current diagnosis of such.  However, because there is an indication that the Veteran has a current disability and has provided competent evidence that he received vaccinations during service in an unsanitary area, a remand is necessary for a VA examination.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions :

1.  Ask the Veteran to provide any additional information on any risk factors regarding his claim for hepatitis C, and ask him to identify any additional relevant treatment records that have not already been associated with the claims file.

2.  After obtaining all relevant records identified in #1, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed hepatitis C.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records and post-service records, the examiner should confirm whether or not the Veteran currently has hepatitis C, or whether or not he previously had a diagnosis of hepatitis C.  The examiner should observe the March 2009 VA notation of a prior medical history of hepatitis C.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any diagnosis of hepatitis C began during, or is etiologically related to, the Veteran's military service as opposed to its being more likely due to some other factor or factors.  The examiner should note that the Veteran did receive vaccinations during his period of service.  The examiner should specifically address the Veteran's contention that he has hepatitis C as the result of vaccinations (airgun) he received during service, including that the area where he was vaccinated was unsanitary and that he soon became deathly sick with a very high temperature following the vaccinations.  The examiner should include a full discussion as to all modes of transmission of hepatitis, and a rationale as to why or why not the examiner believes that an airgun was or was not the source of any hepatitis C.

The examiner should also observe the evidence in the Veteran's claims file relevant to his claim, including high risk sexual activity, if any; that he has denied using drugs other than marijuana; and that he has not reported being wounded in combat. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




